DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim(s) 1-5, drawn to an oxygen measurement device that measures oxygen in a patient’s urine, classified in CPC A61B 5/202.
II.	Claim(s) 6-16, drawn to an oxygen measurement device that measures oxygen in a patient’s urine, classified in CPC A61B 5/1459.
III.	Claim(s) 17-20, drawn to a method, classified in CPC A61B 5/14507.
The inventions are distinct, each from the other, because of the following reasons:
Inventions I and II are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect as evidenced by “an elongated urethral catheter possessing a distal portion that is positionable in a bladder of the patient,” “the elongated urethral catheter being comprised of a wall surrounding a urethral catheter lumen that extends from a distal end of the elongated urethral catheter to a proximal end of the elongated urethral catheter,” “the elongated urethral catheter including a urethral catheter port that passes through the wall of the elongated urethral catheter and communicates with the urethral catheter lumen to permit urine in the patient’s bladder to enter the urethral catheter lumen by way of the urethral catheter port when the distal portion of the elongated urethral catheter is positioned in the patient’s bladder,” “a hub provided at the proximal end of the elongated urethral catheter,” “the hub being comprising of a wall that surrounds a lumen extending throughout the hub and communicating with the urethral catheter lumen so that the urine flowing in the urethral catheter lumen circulates into the lumen in the hub,” “a sensor that detects oxygen in the urine flowing the lumen of the hub,” “the sensor comprising phosphor supported on a base,” and “the base being mounted in the wall of the hub and the phosphor being exposed to the lumen in the hub so that the urine circulating in the lumen of the hub contacts the phosphor,” as recited in claim 1 and “a shaft in which is located a urethral catheter lumen that enables circulation of the patient’s urine flowing into the urethral catheter lumen via a urethral catheter port from inside a bladder of the patient,” “the hub including a urine lumen that is in communication with the urethral catheter lumen so that the patient’s urine flowing in the urethral catheter lumen circulates into the urine lumen,” and “an oxygen sensor main body that is provided on the hub at a position causing the oxygen sensor main body to be brought into contact with urine circulating in the urine lumen and that detects oxygen in the urine,” as recited in claim 6.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus such as, for example, one without phosphor supported on a base.
Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice the process as claimed can be practiced by another and materially different apparatus such as, for example, one without a hub provided on a proximal end of a shaft where an oxygen sensor is located.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and/or the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL L CERIONI/Primary Examiner, Art Unit 3791